Citation Nr: 1421399	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  12-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a heart disability


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Jose, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to April 1946. 

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision which denied the Veteran's petition to reopen the previously denied heart disability claim.  The Veteran has perfected a timely appeal.

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 hearing at the RO (Travel Board).  A hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file reveals VA treatment records, dated from April 1999 to August 2013, which was considered by the RO in a January 2014 Supplemental statement of the case (SSOC).  All other documents within Virtual VA are either duplicative of the VBMS documents or are not pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A heart disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2010 letter, sent prior to the September 2010 rating decision that denied the Veteran's claim, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, the March 2010 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

The Board finds that the duty to assist the Veteran has also been satisfied in this case and that the Agency of Original Jurisdiction (AOJ) has substantially complied with the August 2013 Board Remand.  

The Board remanded this case in August 2013 for the purposes of obtaining Social Security Administration (SSA) records; service treatment records (STRs), to include treatment records from Fort Brooke Hospital in San Juan, Puerto Rico.  The Board remand also directed the Agency of Original Jurisdiction (AOJ) to obtain post-service treatment records from Dr. W.A.M. pertinent to the heart disability dated from 1991 to the present; St. Dominic Hospital in Jackson, Mississippi; Tyler Holmes Memorial Hospital in Winona, Mississippi; and the VA Medical Center (VAMC) in Jackson Mississippi.  The AOJ was also directed to afford the Veteran another VA examination to determine the nature and etiology of his heart disability.

With regards to obtaining records, the AOJ requested SSA records and received a letter from the SSA, dated in August 2013, which stated that the Veteran's records have been destroyed.  A September 2013 Personnel Information Exchange System (PIES) response indicates that the Veteran's service records were fire-related and all available requested records have been uploaded to VBMS.  All available VA treatment records from the Jackson VAMC, dated from May 1946 to August 2013, have been associated with VBMS.  In an August 2013 letter, the AOJ asked the Veteran to provide authorizations for the release of any records for any treatment of the Veteran's claimed condition, including authorization for the release of records from St. Dominic Hospital in Jackson, Mississippi, Tyler Holmes Memorial Hospital in Winonna, Mississippi and Dr. W.A. Middleton.  To date, the Veteran has not provided any authorizations for the release of records.  The Board notes that the duty to assist is not a "one way street," and that when it is the Veteran that has the "information that is essential in obtaining the putative evidence," the Veteran cannot "passively wait" for the assistance of the VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that there is no reasonable possibility that remanding this claim to obtain any additional treatment records would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

As per the August 2013 Board Remand's instructions, the Veteran was afforded another VA examination and medical opinion in January 2014 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues as they are predicated on a review of the record, to include the Veteran's service and VA treatment records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran and the Veteran's June 2010 VA examination results, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.

Based on the above development, the AOJ reconsidered the Veteran's claim and issued a January 2014 SSOC, which informed the Veteran of the reasons the denial was continued.  Therefore, the Board finds that the AOJ substantially complied with the September 2013 remand order and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection

The Veteran contends that his current heart disabilities are related to cardiac issues that he was treated for in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit  recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, according to the Veteran's January 2014 and June 2010 VA examination reports, his heart disability consists of coronary artery disease (CAD) and aortic valve stenosis.  CAD and aortic valve stenosis are not among the diseases listed in section 3.309(a) and therefore not applicable.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board again notes that the Veteran's STRs are "fire-related" and, thus, not all his STRs are available.  As a result, there is no objective medical evidence of record which confirms that the Veteran, indeed, was treated for cardiac issues during his service.  In cases where a Veteran's STRs are "fire-related," the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, the following analysis has been undertaken with the heightened duty in mind.

The Veteran testified in an April 2013 Board hearing that his current heart disability is related to shortness of breath and chest pain that he was treated for during service.  During a January 2014 VA examination, the Veteran also stated that he experienced broken ribs and chest trauma while in service.  In support of his claim, the Veteran submitted several buddy statements, which state that he complained of and sought treatment for heart issues during and since service.

The Veteran's available STRs do not contain any treatment for cardiac issues and his separation exam notes that his cardiovascular system and lungs were normal, and his blood pressure was 114 over 76.  There were no complaints of heart-related issues or shortness of breath made at the time of his discharge from service.  The only evidence in the available service treatment records showing complaints associated with the chest area is a record of treatment dated in February 1945 shows that the Veteran complained of pain in the right ribs with some tenderness.  

The record contains letters, written in 1950, from friends of the Veteran.  One states that the Veteran complained of a severe heart condition, and the other notes that the Veteran complained of "pains in his heart."  

Private records show that the Veteran was seen in 1956 for complaints of soreness to his upper anterior chest since the accident in service.  He also complained of a hacking cough for 2 years, and it was reported that he smoked 2 packages of cigarettes each day.  In January 1957 the Veteran's blood pressure was 124 over 80.  

The Veteran was provided an extensive examination from Dr. Middleton in 1977.  At that time, X-rays were taken of the Veteran's chest.  The findings show that a previous study performed in 1972 was available for comparison.  The heart, upper mediastinal and hilar structures were not remarkable.  The lungs had no acute infiltrate or pleural reaction and the pulmonary vasculatures were not remarkable.  The diaphragm visualized bony frame work and soft tissue structure demonstrate no significant abnormality.  When compared to a study done in 1972, there were no significant changes.  

Two other chest X-rays were performed for Dr. Middleton in 1980.  Findings essentially show that the heart, aorta, superior mediastinum and hilar contours were within normal limits.  The lung fields showed no evidence of any acute pneumonic process.  There was no evidence of pleural reaction or pleural effusion.  The diaphragm and bony thorax were not remarkable and there had been no significant change since 1977.  Neither study showed an acute or significant abnormality of the heart.  

The June 2010 VA medical examination states that coronary artery disease first developed in 1992.  While this evidence shows that the Veteran has a current disorder and thus, meets the first criteria for service connection, it also shows that the first diagnosis of a heart disorder was made many years after service discharge; hence, the presumption of service connection does not apply under this fact pattern.    

The third criterion for service connection requires a link between the current diagnosis and service.  Several VA examinations were provided in order to assist the Veteran in the development of that link.  In June 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his heart condition.  The June 2010 VA examiner diagnosed the Veteran with coronary artery disease (CAD), status post coronary artery bypass grafting (CABG) and moderate aortic stenosis.  However, the VA examiner did not opine as to the etiology of his heart conditions.  A note indicates that the Veteran had complained of right upper quadrant pain, especially for the prior month.  The lack of an opinion makes this decision of little value to the Board.  

The Veteran was afforded another VA examination in January 2014.  The VA examiner noted that the Veteran admitted to smoking 2 packs of cigarettes per day, complained of off-and-on heart trouble since he was stationed in Puerto Rico, and reported that he experienced rib trauma in service.  The examiner opined that the Veteran's aortic valve disease is most likely due to age-related tissue changes and is not related to his CAD, any prior chest or rib trauma, or upper respiratory infections.  In her rationale, examiner stated, "Aortic valve stenosis is known to develop in elderly over time, due to aortic valve tissue thickening (sclerosis) and thus not opening and closing normally."  With regards to the Veteran's CAD, the June 2010 examiner stated that she could only speculate to the etiology of the Veteran's CAD, but presumed it was due to longtime vascular risk factors of hypertension, hyperlipidemia and tobacco use.  She later concluded that that "it is more likely as not (greater than 50 percent probability) that the Veteran's CAD, diagnosed in 1992, was proximately due to his significant history of tobacco abuse, hypertension, and hyperlipidemia."  In her rationale, she stated that there is no evidence in medical literature linking chest wall trauma and/or URI infections to development of CAD.

The Board accords great probative weight to the January 2014 VA examiner's opinion as it is predicated on a review of the record, which includes the Veteran's and his buddies' statements from the record and his available service, VA, and private treatment records.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, cited to relevant medical authorities, and provided a complete rationale.  Moreover, although the examiner initially stated that the etiology of the Veteran's CAD could only be speculated, she later offered clear conclusions-using the adequate legal standards-as to the etiology of the Veteran's heart conditions.  These conclusions were accompanied with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to such an opinion.  Moreover, there is no medical opinion to the contrary.

The Board notes that the Veteran contends that his current heart conditions are related to heart issues that he was treated for during his service and in-service chest trauma.  In support of his claim, several buddy statements have been submitted on his behalf, which state that he complained of and sought treatment for his heart condition during and after service.  Here, the Veteran is competent to say that he sought treatment for a heart disability, was short of breath, and experienced chest trauma during service.  The Veteran's friends are also competent to testify that the Veteran sought treatment for chest pain or cardiac problems.  However, the Board finds that relating the Veteran's current heart condition to an in-service event, or treatment may not be competently addressed by lay evidence.  Moreover, the January 2014 VA examiner noted these statements and opined that the Veteran's heart conditions were more likely due to his age and his significant smoking history.  Therefore, the Veteran's contentions and the buddy statements are non-probative evidence as to the etiology of the Veteran's current heart condition.  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In view of the foregoing, the Board finds that the preponderance of the evidence is against the claim that the cause of the Veteran's heart condition was related to his military service.  Therefore, the benefit-of-the-doubt doctrine is inapplicable, and the claim on this basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


